DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 06/28/2021. In virtue of this communication, claims 1 - 18 are pending in this application.

Drawings
Figures 1 – 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “S1”, “S2”, “S3” and “S4” (p. 5 lines 22 – 31 or the specification as filed).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the power level reporting" in second line from the bottom of page 1 of the claim listing; “the signal” in the second line from the top of page 2 of the claim listing and “the received signal” in lines 3 – 4 from the top of page 2 of the claim listing.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 7 recites the limitation "the radio frequency performance".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the power level reporting" in line 7 from the beginning of the claim; “the signal” in line 10 from the beginning of the claim and “the received signal” in lines 11 – 12 from the beginning of the claim.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 13 recites the limitation "the radio frequency performance".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations "the power level reporting" in line 8 from the beginning of the claim; “the signal” in line 11 from the beginning of the claim and “the received signal” in lines 12 – 13 from the beginning of the claim.  There is insufficient antecedent basis for each of these limitations in the claim.
Claims 8 – 12 and 14 – 18 are also rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 7, 9 – 11, 13 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170373773 (Jing) which may be evidenced by US 20150054687 (Reed).
Regarding claims 1, 7 and 13, Jing teaches “A method for testing radio frequency performance of a wireless device (abstract: During the test mode, the test system performs a non-cable-conducted, OTA radiated test), comprising:
obtaining power level reporting information of a device under test (paragraph 0038: the DUT 105 has the capability of measuring and reporting the received power of the signals received at the antenna ports 121. This information is reported by the DUT 105 to the computer 110 via one of the communications links 108 or 109. Paragraph 0039: reporting amplitudes of hi,j (radiation channel response between the jth Tx and the ith Rx – see paragraph 0038));
obtaining a propagation matrix based on the power level reporting information (paragraph 0037: the radiation channel matrix between the probe antennas 112 that will be used during the test and the antenna ports 121 of the DUT 105 is accurately measured. Paragraph 0044: Once the process represented by the flow diagram of FIGS. 4A and 4B has been performed, all of the amplitude and relative phase information is used to construct the radiation channel matrix.), and obtaining an inverse matrix to be loaded based on the propagation matrix (paragraph 0037: the inverse matrix of the radiation channel matrix can be applied during a calibration step prior to performing actual testing. Paragraph 0045: Persons of skill in the art will understand the manner in which the inverse matrix is obtained from the corresponding radiation channel matrix.) to form a virtual cable between an output port of an instrument and a receiver port of the device under test (paragraph 0045: the computer 110 applies the inverse matrix of the radiation channel matrix that was obtained using that same subset of probe antennas 112 that was used to perform the method represented by the flow diagram of FIGS. 4A and 4B. This causes the radiation channel matrix to be calibrated out, resulting in formation of “a virtual cable between an output port of an instrument and a receiver port of the device under test” (Par. 0013: during a test mode of operations, performing a non-cable-conducted, OTA radiated test).); and
transmitting a…” “…test signal through the virtual cable to perform a performance test on the device under test and obtain a test result of the radio frequency performance (performing the testing is disclosed in paragraph 0045 using the calibrated out radiation channel matrix through the inverse matrix which corresponds to “through the virtual cable”. Par. 0013: during a test mode of operations, performing a non-cable-conducted, OTA radiated test).”

Jing does not explicitly disclose that it is a “throughput” test which is performed. However, performing throughput tests of a device under test within anechoic chamber is well known in the art as may be evidenced by Reed, paragraph 0045.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a well-known in the art throughput test in the setup of Jing. Doing so would have allowed to expand the method of Jing to additional testing sequences.

Regarding claims 3, 9 and 15, Jing teaches “wherein the power level reporting information is obtained by reporting, by the device under test through an antenna, power of a signal received by each receiver (paragraph 0038: the DUT 105 has the capability of measuring and reporting the received power of the signals received at the antenna ports 121. This information is reported by the DUT 105 to the computer 110 via one of the communications links 108 or 109. Paragraph 0034: The computer 110 is in communication with the DUT 105 via either a wired communication link, represented by line 108, or a wireless communication link, represented by wireless symbol 109. Therefore, recited by the claim “through in antenna” is met by utilizing the wireless communication link 109. Paragraph 0039: reporting amplitude of hi,j (radiation channel response between the jth Tx and the ith Rx – see paragraph 0038)), or by storing locally and exporting power received.”

Regarding claims 4, 10 and 16, Jing teaches “wherein obtaining the propagation matrix based on the power level reporting information comprises:
obtaining an amplitude value based on the power level reporting information (paragraph 0039: when only the channel connected with Tx1 2011 is turned on, the DUT 105 measures and reports the amplitude of h1,1, h2,1, h3,1 and h4,1; when only the channel connected to Tx2 2012 is turned on, the DUT 105 measures and reports the amplitude of h1,2, h2,2, h3,2 and h4,2. The same is repeated for other test antennas 2013 and 2014); and obtaining a phase difference of elements in the propagation matrix based on the amplitude value (paragraphs 0041 – 0044 dealing with determination of relative phase differences between the channel responses) to obtain the propagation matrix (Paragraph 0044: Once the process represented by the flow diagram of FIGS. 4A and 4B has been performed, all of the amplitude and relative phase information is used to construct the radiation channel matrix.).”

Regarding claims 5, 11 and 17, Jing teaches “further comprising:
transmitting a first signal through a first test antenna to each receiver of the device under test (paragraph 0039: when only the channel connected with Tx1 2011 is turned on…), obtaining power level reporting information of each receiver, and converting the power level reporting information into a first amplitude value of a received first signal received by each receiver, wherein the first amplitude value of the received first signal corresponds to the first test antenna (paragraph 0039: the DUT 105 measures and reports the amplitude of h1,1, h2,1, h3,1 and h4,1 representing converted “the power level reporting information into a first amplitude value” (by the device under test) “received first signal received by each receiver”, where the index j=1 in each of the amplitudes represents the signal transmitted by only the channel connected to Tx1 2011 thus corresponding to “wherein the first amplitude value of the received first signal corresponds to the first test antenna”);
transmitting a second signal through a second test antenna to each receiver (paragraph 0039: when only the channel connected with Tx1 2012 is turned on…), obtaining power level reporting information of each receiver, and converting the power level reporting into a second amplitude value of a received second signal received by each receiver, wherein the second amplitude value of the received second signal corresponds to the second test antenna (paragraph 0039: the DUT 105 measures and reports the amplitude of h1,2, h2,2, h3,2 and h4,2 representing converted “the power level reporting information into a second amplitude value” (by the device under test) “received second signal received by each receiver”, where the index j=2 in each of the amplitudes represents the signal transmitted by only the channel connected to Tx2 2012 thus corresponding to “wherein the second amplitude value of the received second signal corresponds to the second test antenna”);
repeating the transmitting the signal, the obtaining the power level reporting information, and the converting the power level reporting information until the amplitude value of the received signal received by each receiver and corresponding to each test antenna is obtained (paragraph 0039: repeating the same measurements for each remaining transmitter antennas 2013 and 2014);
transmitting the first signal through the first test antenna (paragraph 0041: With only the channel connected to the Tx1 probe antenna 2011 turned on, the DUT 105 measures the amplitude |h1,1| of the signal received by antenna port Rx1 2021 of the DUT 105 and transmitted by the Tx1 probe antenna 2011 and reports the measurement to test instrument, as indicated by block 401.) and transmitting the second signal through the second test antenna (paragraph 0041: then with only the channel connected to the Tx2 probe antenna 2012 turned on, the DUT 105 measures the amplitude |h1,2| of the signal received by antenna port Rx1 2021 of the DUT 105 and transmitted by the Tx2 probe antenna 2012 and reports the measurement to test instrument, as indicated by block 402.) to each receiver simultaneously (based on information in paragraph 0044, the same steps as outlined for specifically Rx1 2021 are to be performed by other receivers Rx2 – RxN as well), obtaining power level reporting information of each receiver of the device under test (paragraph 0041: reporting the measurements of |h1,1| and |h1,2| by the DUT. Based on information in paragraph 0044, similar procedure will be done by other receivers Rx2 – RxN as well), determining an amplitude value of a synthesized signal received by each receiver (paragraph 0041: Then, with the channels connected with the Tx1 and Tx2 probe antennas 2011 and 2012, respectively, turned on and all other channels turned off, the DUT 105 measures the amplitude received by antenna port Rx1 2021 as |h3|=|h1,1+h1,2| and reports it to the computer 110, as indicated by block 403. The term |h3| is the absolute value of the vector sum of h1,1 and h1,2 representing “an amplitude value of a synthesized signal received by” the first receiver Rx1. Based on information in paragraph 0044, similar procedure will be done by other receivers Rx2 – RxN as well), and obtaining a phase difference between a received first signal received by each receiver and a received second signal received by each receiver (paragraph 0041: The relative phase between h1,1 (“a received first signal”) and h1,2 (“a received second signal”) is determined, in this example specifically for the first receiver (i=1). Paragraph 0042: Having determined the lengths of the three sides 301-303 of the triangle, the angles between any two sides 301-303 of the triangle 300 shown in FIG. 3 can be derived, i.e., the relative phase, θ, can be determined, as will be understood by those skilled in the art. Based on information in paragraph 0044, similar procedure will be done by other receivers Rx2 – RxN as well) based on the first amplitude value, the second amplitude value and the amplitude value of the synthesized signal (the angle inherently depends on the lengths of all three sides of the triangle and thus depend on each of the values recited by the claim); and
repeating transmitting signals by every two test antennas, obtaining the power level reporting information, determining the amplitude value of the synthesized signal, and obtaining the phase difference until the phase difference between received signals received by each receiver and corresponding to every two test antennas is obtained (paragraph 0044: the method is repeatedly performed for other combination of transmitter antennas), so as to obtain the propagation matrix (paragraph 0044: Once the process represented by the flow diagram of FIGS. 4A and 4B has been performed, all of the amplitude and relative phase information is used to construct the radiation channel matrix.).”

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170373773 (Jing) as applied to claims 1, 7 and 13 above, and further in view of CN 103856272 (Yu) (of record) (references are given according to English translation).
Regarding claims 2, 8 and 14, Jing does not teach “obtaining multiple antenna patterns of multiple antennas of the device under test; and combining the multiple antenna patterns with a pre-determined MIMO propagation channel model to obtain a MIMO propagation channel by simulation and to generate a throughput test signal.”
Yu in paragraphs 0010 – 0012 teaches “obtaining multiple antenna patterns of multiple antennas of the device under test (paragraph 0011: the DUT with multiple antennas is placed in a full-wave anechoic chamber, and the pattern information (amplitude and phase) of each antenna is measured.); and combining the multiple antenna patterns with a pre-determined MIMO propagation channel model (paragraph 0012: The second stage (Stage 2): The DUT antenna pattern information measured in Stage 1 is integrated into the MIMO channel model.) to obtain a MIMO propagation channel by simulation and to generate a … test signal (paragraph 0012: The output of the channel simulator represents test signal to be sent to the input port of the MIMO receiver).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Yu method of generation of the test signal, in the system of Jing. Doing so would have allowed to avoid the complexity of using many measurement antennas by fusing the measured DUT antenna pattern information into the spatial propagation channel model and using the channel simulator to generate the test (see Yu, par. 0013).
In the system of Jing and Yu’s disclosures, the test signal generated would specifically be for “throughput” test, as was explained in the rejection of claim 1 above, if this is what is required to be tested.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170373773 (Jing) as applied to claims 4, 10 and 16 above, and further in view of CN 105842546 (Qi) (references are given according to English translation).
Regarding claims 6, 12 and 18, Jing does not teach “wherein the test is performed based on a formula:

    PNG
    media_image1.png
    363
    945
    media_image1.png
    Greyscale

where, N represents the number of antennas of the device under test, T represents an excitation signal at each test port, R represents a received signal at each receiver port,                 
                    
                        
                            e
                        
                        
                            
                                
                                    j
                                    (
                                    χ
                                
                                
                                    n
                                    1
                                
                            
                            )
                        
                    
                
             represents phase information, and E is obtained from the propagation matrix.”
Note: the claim does not recite any further limiting factors specifically for the “phase information”                 
                    
                        
                            e
                        
                        
                            
                                
                                    j
                                    (
                                    χ
                                
                                
                                    n
                                    1
                                
                            
                            )
                        
                    
                
            . Therefore, it is interpreted within the concept of broadest reasonable interpretation.
Qi in paragraphs 0027 – 0038 (correspond to paragraphs 0032 – 0043 of the English translation) teaches a case for two transmitter and two receiver antennas where R1 and R2 represent the signals received by the two receivers, and T1 and T2 represent the two output signals of the channel simulator. As shown in Figure 3, for the radiation two-step method, it is assumed that the spatial propagation matrix is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Then the relationship between the transmitted signal and the received signal is expressed as:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

To achieve the same effect as the conducted two-step method, the following operation is performed before the transmit signal is transmitted: multiplied by a new matrix:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Then the relationship between the new transmitted signal and the received signal is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
      (1)
Further,   
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and if x is not zero, the equivalence of the radiation two-step method and the conduction two-step method can be achieved, that is, it can be equivalently considered that there are two “wires” in the space, for example, called "virtual wire", and the signal can be directly input to the receiver through the two virtual wires, as shown in FIG. 3. The above formula expression is also applicable to the case of M (M≧3) receivers.
As may be seen, formula (1) is equivalent to the formula given by the claim except that it shows only two receivers and transmitters (although Qi clearly states that this can be extended to the larger number of receivers (“N represents the number of antennas of the device under test” using the claim language)), and it shows matrices of receiving (R) (“R represents a received signal at each receiver port” using the claim language) and transmitting (T) signals (“T represents an excitation signal at each test port” using the claim language) as horizontal vectors (rows) rather than vertical vectors (columns) as in claim 6. Recited by the claim “E is obtained from the propagation matrix” is mapped to the portion  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 in formula (1) above, or  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
Extending formula (1) would yield:                  
                    
                        
                            
                                
                                    R
                                
                                
                                    1
                                
                                
                                    '
                                    '
                                
                            
                             
                             
                             
                            
                                
                                    R
                                
                                
                                    2
                                
                                
                                    '
                                    '
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                            *
                            x
                             
                             
                             
                             
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            *
                            x
                        
                    
                
            
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Qi transformations in the system of Jing. Doing so would have allowed to achieve the condition of virtual cable so that the signal can be directly input to the receiver through the two virtual wires (see Qi, paragraph 0043).
Although Qi does not disclose possible values for “x”, all the rest of the values are complex numbers comprising amplitude and phase information. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to assign complex values for “x” as well, such as                 
                    
                        
                            A
                            e
                        
                        
                            
                                
                                    j
                                    (
                                    χ
                                
                                
                                    n
                                    1
                                
                            
                            )
                        
                    
                
            , including amplitude A and phase                 
                    
                        
                            e
                        
                        
                            
                                
                                    j
                                    (
                                    χ
                                
                                
                                    n
                                    1
                                
                            
                            )
                        
                    
                
             information, thus arriving at the claim’s limitation.

Additionally or alternatively, comparing the spatial propagation matrix given in the present application at the top of page 12 of the specification as filed with the channel matrix given at the end of paragraph 0044 of Jing, it may clearly be seen that the main difference is that the element having indices i=1 and j=1 has only amplitude value in Jing, but has both amplitude and phase information in the present application. Further, as stated on page 6, line 25 of the specification as filed,                 
                    
                        
                            x
                        
                        
                            n
                            1
                        
                    
                
             represents change relative to                 
                    
                        
                            x
                        
                        
                            11
                        
                    
                
            . 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that when the first element of the matrix has certain phase information, the rest of the elements would also have this additional phase shift and it would be simply a matter of design choice or mathematical manipulations whether to assume that the first element does or does not have the phase shift and derive all subsequent values based on the assumption.
Still additionally or alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to introduce a phase shift to each of the transmitted signals (thus arriving at 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 if that is required by any specific test.
Still additionally or alternatively, introduction of any phase shift to any of the transmitted signals would have merely been an obvious matter of selecting an optimum value or a range to otherwise known method, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648